DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/406,835, filed on December 10, 2014.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 17, 19-31, 33-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-12, 14, and 16-17 of U.S. Patent No. 10,729,574 (Johnson ‘574) in view of Ruotoistenmaki (US 2949111).
	Claims 17, 31, and 36, of the instant application is substantially encompassed by claims 1 and 17 of Johnson ‘574, both disclose an ankle/foot orthosis, comprising: a foot part, which has a sole configured to support a bottom side of a user's foot; a shin part having a gutter shape and being configured to bear on a frontal aspect of a shin of the lower leg; a spring connecting the shin part to the foot part, the spring including a hinge portion that permits movement of the shin part relative to the foot part in an anterior- posterior direction, the spring extending downwardly and in a posterior direction from the shin part to the hinge portion, and in an anterior direction from the hinge portion to the foot part.
Johnson ‘574 is silent on the shin part, foot part and spring being formed as separate pieces that are connected to each other with plug connections.
Ruotoistenmaki teaches an analogous hinge 4/5/6 connecting a shin part 10/15 and a foot part 1/2/8, the shin part 10/15, foot part 1/2/8 and spring 4/5/6 being formed as separate pieces (Fig 2, col 2 ln 15-20, col 2 ln 65-70) that are connected to each other with plug connections (Fig 3, Fig 2, spring end is a plug that fits into the opening of the shin portion and foot portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the spring to the shin par and the foot part of Johnson ‘574 to be a plug connection as taught by Ruotoistenmaki in order to allow for a removable spring system and thus the device can be modifies for the user (Ruotoistenmaki col 1 ln 20-25, col 2 ln 15-20).
Claims 19-30 and 33-35, of the instant application are substantially identical to claims 1, 3-5, 7-12, 14, and 16 of Johnson ‘574. 

Claim Objections
Claims 31, 34, and 36 objected to because of the following informalities:  
claim 31 line 11 recites “foot part,;”, but it is suggested to recite “foot part;”
claim 34 ends with improper punctuation, it is suggested to end with a period 
claim 36 line 9 recites “foot part,;”, but it is suggested to recite “foot part;” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "at the transition point" in line 2. There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution Examiner will interpret claim 34 to be dependent on claim 33 which introduces the transition point.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-18, 20-25, 30-32, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lindh et al. (US 2009/0037001) in view of Warner (US 2009/0105624) and in view of Ruotoistenmaki (US 2949111).
With respect to claim 17, Lindh et al. discloses An ankle/foot orthosis (Fig 1), comprising: a foot part, which has a sole configured to receive a foot (Fig 1, footplate 2); a shin part (Fig 1, shin part comprised of rail 4 and strap 5) having an elongate gutter shape or cup shape that extends along a length dimension of a shin (Fig 1, shin part shown to have a gutter shape which is an elongated piece in a U-shape which extends medially/laterally which is a length dimension and has a width that extends superiorly/inferiorly which is a length dimension) and is connected to the foot part via a spring (Fig 1, spring 3); wherein the spring extends downwardly and in a posterior direction from the shin part to a portion of the spring positioned directly posterior of a rotation axis of an ankle of the foot (Annotated Fig 1, spring 3 shown to extend in direction posteriorly and downwardly from shin part 4/5 to portion directly posterior to ankle rotational axis 7), the spring extending from the portion of the spring in an anterior direction to the foot part (Annotated Fig 1, spring extends in direction  in an anterior direction to the foot part 2), the spring forming a hinge area that allows movement of the shin part relative to the foot part in an anterior-posterior direction (Annotated Fig 1, spring forms a hinge area, interpreted as a hinge area as it bends creating a hinge motion between the shin part 4/5 and foot part 2 in an anterior posterior direction- [0005], [0016]).
Lindh et al is silent on having a greater length in the longitudinal dimension than a width in a medial/lateral direction, the shin part being configured to extend along and bear on a frontal aspect of the shin, the shin part, foot part and spring being formed as separate pieces that are connected to each other with plug connections.
Warner teaches an analogous shin part 18/18/20 having a greater length in the longitudinal dimension 18/18 than a width in a medial/lateral direction ([0031], aperture 16 is an oval which has a longer length than width), the shin part being configured to extend along and bear on a frontal aspect of the shin (Fig 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shin part of Lindh et al. to have the shin part bear on the frontal aspect of 
Lindh et al/Warner discloses the device as discussed above. 
Lindh et al/Warner is silent on the shin part, foot part and spring being formed as separate pieces that are connected to each other with plug connections.
Ruotoistenmaki teaches an analogous hinge 4/5/6 connecting a shin part 10/15 and a foot part 1/2/8, the shin part 10/15, foot part 1/2/8 and spring 4/5/6 being formed as separate pieces (Fig 2, col 2 ln 15-20, col 2 ln 65-70) that are connected to each other with plug connections (Fig 3, Fig 2, spring end is a plug that fits into the opening of the shin portion and foot portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the spring to the shin par and the foot part of Lindh et al/Warner to be a plug connection as taught by Ruotoistenmaki in order to allow for a removable spring system and thus the device can be modifies for the user (Ruotoistenmaki col 1 ln 20-25, col 2 ln 15-20).



    PNG
    media_image1.png
    669
    728
    media_image1.png
    Greyscale

Annotated Fig 1, Lindh et al
With respect to claim 18, Lindh et al/Warner/Routoistenmaki discloses The ankle/foot orthosis as claimed in claim 17, wherein the plug connections are fixed with a form fit element or an adhesive bond (Ruotoistenmaki Fig 3, Fig 2, spring end is a plug that is formed to fit into the opening of the shin portion and foot portion, thus a form fit element).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the spring to the shin par and the foot part of Lindh et al/Warner/Routoistenmaki to be a plug connection as taught by Ruotoistenmaki in order to allow for a 
With respect to claim 20, Lindh et al/Warner/Routoistenmaki discloses The ankle/foot orthosis as claimed in claim 17.
Lindh et al/Warner/Routoistenmaki as they are currently combined is silent on wherein the hinge area is designed to be torsionally stable about a proximal-distal axis.
Ruotoistenmaki further teaches an analogous spring (Fig 2, spring 4/5/6) that does not allow twisting movements of the foot (Col 1 line 38-47, col 2 ln 58-61) thus is torsionally stable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring shape of Lindh et al/Warner/Routoistenmaki with the flat leaf spring shape as further taught by Ruotoistenmaki in order to better prevent unwanted and unstable movements of the foot (Ruotoistenmaki col 1 lines 59-60, col 2 ln 58-61).
With respect to claim 21, Lindh et al/Warner/Routoistenmaki discloses The ankle/foot orthosis as claimed in claim 17.
Lindh et al/Warner/Routoistenmaki as they are currently combined is silent on wherein the hinge area is designed to be flexurally stiff in a medial-lateral direction.
Ruotoistenmaki further teaches an analogous ankle hinge (Fig 2, spring 4/5/6) that is stiff in a side wise, thus medial-lateral, direction (col 1 lines 59-60, col 2 ln 58-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring shape of Lindh et al/Warner/Routoistenmaki with the flat leaf spring shape as further taught by Ruotoistenmaki in order to better prevent unwanted and unstable movements of the foot (Ruotoistenmaki col 1 lines 59-60, col 2 ln 58-61).
With respect to claim 22, Lindh et al/Warner/Ruotoistenmaki discloses The ankle/foot orthosis as claimed in claim 17, wherein the spring extends obliquely upward in a dorsal direction from the foot part and extends obliquely upward in a ventral direction to a location posterior of the rotation axis of the ankle (Lindh et al Annotated Fig 1).
With respect to claim 23, Lindh et al/Warner/Routoistenmaki discloses The ankle/foot orthosis as claimed in claim 17.

Ruotoistenmaki further teaches an analogous ankle hinge (Fig 2, spring 4/5/6) wherein the spring has a lower section modulus in the anterior-posterior direction than in a medial-lateral direction (Col 2 lines 11-14, col 2 ln 58-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring shape of Lindh et al/Warner/Routoistenmaki with the flat leaf spring shape as further taught by Ruotoistenmaki in order to better prevent unwanted and unstable movements of the foot (Ruotoistenmaki col 1 lines 59-60, col 2 ln 58-61).
With respect to claim 24, Lindh et al/Warner/Routoistenmaki discloses The ankle/foot orthosis as claimed in claim 17.
Lindh et al/Warner/Routoistenmaki as they are currently combined is silent on wherein the hinge area has a greater elasticity in the anterior-posterior direction than in a medial-lateral direction.
Ruotoistenmaki further teaches an analogous ankle hinge (Fig 2, spring 4/5/6) wherein the hinge area has a greater elasticity in the anterior-posterior direction than in a medial-lateral direction (Col 2 lines 11-14, col 2 ln 58-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring shape of Lindh et al/Warner/Routoistenmaki with the flat leaf spring shape as further taught by Ruotoistenmaki in order to better prevent unwanted and unstable movements of the foot (Ruotoistenmaki col 1 lines 59-60, col 2 ln 58-61).
With respect to claim 25, Lindh et al/Warner/Routoistenmaki discloses The ankle/foot orthosis as claimed in claim 17.
Lindh et al/Warner/Routoistenmaki as they are currently combined is silent on wherein the shin part is flexurally stiff in a medial plane.
Ruotoistenmaki further teaches an analogous ankle hinge (Fig 2, spring 4/5/6) wherein the shin part is flexurally stiff in a medial plane (Col 2 lines 11-14, col 2 ln 58-61, stiff in a side wise, thus medial-lateral, direction).

With respect to claim 30, Lindh et al/Warner/Routoistenmaki discloses The ankle/foot orthosis as claimed in claim 17.
Lindh et al/Warner/Routoistenmaki as they are currently combined is silent on wherein a portion of the spring adjacent to the ankle has the least stiffness against bending about an ankle-joint axis.
Ruotoistenmaki further teaches an analogous ankle hinge (Fig 2, spring 4/5/6) wherein a portion of the spring adjacent to the ankle has the least stiffness against bending about an ankle-joint axis (Col 2 lines 11-14, col 2 ln 58-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring shape of Lindh et al/Warner/Routoistenmaki with the flat leaf spring shape as further taught by Ruotoistenmaki in order to better prevent unwanted and unstable movements of the foot (Ruotoistenmaki col 1 lines 59-60, col 2 ln 58-61).
With respect to claim 31, Lindh et al. discloses An ankle/foot orthosis (Fig 1), comprising: a foot part, which has a sole configured to support a bottom side of a user's foot (Fig 1, footplate 2); a shin part having an elongate gutter shape (Fig 1, shin part shown to have a gutter shape which is an elongated piece in a U-shape which extends medially/laterally which is a length dimension and has a width that extends superiorly/inferiorly which is a length dimension); a spring connecting the shin part to the foot part (Fig 1, spring 3), the spring including a hinge portion that permits movement of the shin part relative to the foot part in an anterior- posterior direction ([0005], [0016]), the spring extending downwardly and in a posterior direction from the shin part to the hinge portion, and in an anterior direction from the hinge portion to the foot part (Annotated Fig 1).
Lindh et al is silent on and a greater length in a longitudinal dimension of a user's lower leg to which the shin part is connected than a width in a medial/lateral direction, the shin part being configured to bear on a frontal aspect of a shin of the lower leg; wherein the foot part, shin part, and spring are formed as separate pieces that are connected to each other with plug connections.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shin part of Lindh et al. to have the shin part bear on the frontal aspect of the shin as taught by Warner and to have the shin part be longer in a longitudinal direction than a lateral direction as taught by Warner in order to improve device and user stabilization (Warner [0010]).
Lindh et al/Warner discloses the device as discussed above. 
Lindh et al/Warner is silent on wherein the foot part, shin part, and spring are formed as separate pieces that are connected to each other with plug connections.
Ruotoistenmaki teaches an analogous hinge 4/5/6 connecting a shin part 10/15 and a foot part 1/2/8, the shin part 10/15, foot part 1/2/8 and spring 4/5/6 being formed as separate pieces (Fig 2, col 2 ln 15-20, col 2 ln 65-70) that are connected to each other with plug connections (Fig 3, Fig 2, spring end is a plug that fits into the opening of the shin portion and foot portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the spring to the shin par and the foot part of Lindh et al/Warner to be a plug connection as taught by Ruotoistenmaki in order to allow for a removable spring system and thus the device can be modifies for the user (Ruotoistenmaki col 1 ln 20-25, col 2 ln 15-20).
With respect to claim 32, Lindh et al/Warner/Routoistenmaki discloses The ankle/foot orthosis as claimed in claim 31, wherein the plug connections are fixed with a form fit element or an adhesive bond (Ruotoistenmaki Fig 3, Fig 2, spring end is a plug that is formed to fit into the opening of the shin portion and foot portion, thus a form fit element).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the spring to the shin par and the foot part of Lindh et al/Warner/Routoistenmaki to be a plug connection as taught by Ruotoistenmaki in order to allow for a removable spring system and thus the device can be modifies for the user (Ruotoistenmaki col 1 ln 20-25, col 2 ln 15-20).
With respect to claim 35, Lindh et al/Warner/Routoistenmaki discloses The ankle/foot orthosis as claimed in claim 31, wherein a portion of the spring is positioned directly posterior of a rotation axis of an ankle of the foot (Lindh et al Annotated Fig 1, posterior portion to the rotational axis).
With respect to claim 36, Lindh et al. discloses An ankle/foot orthosis (Fig 1), comprising: a foot part, which has a sole configured to support a bottom side of a user's foot (Fig 1, footplate 2); a shin part having a gutter shape (Fig 1, shin part shown to have a gutter shape which is an elongated piece in a U-shape which extends medially/laterally which is a length dimension and has a width that extends superiorly/inferiorly which is a length dimension); a spring connecting the shin part to the foot part (Fig 1, spring 3), the spring including a hinge portion that permits movement of the shin part relative to the foot part in an anterior- posterior direction ([0005], [0016]), the spring extending downwardly and in a posterior direction from the shin part to the hinge portion, and in an anterior direction from the hinge portion to the foot part (Annotated Fig 1).
Lindh et al is silent on and being configured to bear on a frontal aspect of a shin of the lower leg; wherein the foot part, shin part, and spring are formed as separate pieces that are connected to each other with plug connections.
Warner teaches an analogous shin part 18/18/20 being configured to extend along and bear on a frontal aspect of the shin (Fig 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shin part of Lindh et al. to have the shin part bear on the frontal aspect of the shin as taught by Warner and to have the shin part be longer in a longitudinal direction than a lateral direction as taught by Warner in order to improve device and user stabilization (Warner [0010]).
Lindh et al/Warner discloses the device as discussed above. 
Lindh et al/Warner is silent on the shin part, foot part and spring being formed as separate pieces that are connected to each other with plug connections.
Ruotoistenmaki teaches an analogous hinge 4/5/6 connecting a shin part 10/15 and a foot part 1/2/8, the shin part 10/15, foot part 1/2/8 and spring 4/5/6 being formed as separate pieces (Fig 2, col 2 ln 15-20, col 2 ln 65-70) that are connected to each other with plug connections (Fig 3, Fig 2, spring end is a plug that fits into the opening of the shin portion and foot portion).
.

Claim 26, 28-29 is rejected under 35 U.S.C. 103 as being unpatentable over Lindh et al/Warner/Routoistenmaki as applied to claim 17 above, and further in view of Smits (US 6887213).
With respect to claim 26, Lindh et al/Warner/Routoistenmaki discloses The ankle/foot orthosis as claimed in claim 17.
Lindh et al/Warner/Routoistenmaki is silent on wherein the shin part is elastic in at least one of a medial direction and a lateral direction.
Smits teaches an analogous ankle orthosis with an analogous shin part that has is flexible (Col 3 lines 5-6) thus is flexible in all planes. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the rail 4 material of shin part 4/5 of Lindh et al/Warner/Routoistenmaki with the flexible material as taught by Smits in order to accommodate more patient body sizes (Smits Col 3 lines 7-8). 
With respect to claim 28, Lindh et al/Warner/Routoistenmaki discloses The ankle/foot orthosis as claimed in claim 17.
Lindh et al/Warner/Routoistenmaki is silent on wherein the shin part has a padding, and the padding is secured via pockets on projections or receiving regions.
Smits teaches an analogous ankle orthosis with and analogous shin part with pads 7 that are secured with a receiving region to the straps (Smits Col 3 lines 23-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shin member of Lindh et al/Warner/Ruotoistenmaki with the addition of padding and secure it to the shin part via receiving regions as taught by Smits in order easily apply and remove the strap/pads (Smits Col 2 lines 31-32).
With respect to claim 29, Lindh et al/Warner/Routoistenmaki/Smits discloses The ankle/foot orthosis as claimed in claim 28, wherein the padding has fastening elements, which are guided from a lateral side to a medial side (Smits Col 3 lines 22-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shin member of Lindh et al/Warner/Routoistenmaki with the addition of padding and secure it to the shin part via receiving regions as taught by Smits in order easily apply and remove the strap/pads (Smits Col 2 lines 31-32).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lindh et al/Warner/Routoistenmaki as applied to claim 31 above, and further in view of Shlomovitz (US 2009/0198166).
With respect to claim 27, Lindh et al/Warner/Routoistenmaki discloses The ankle/foot orthosis as claimed in claim 17.
Lindh et al/Warner/Routoistenmaki is silent on wherein the spring is curved in a medial direction with respect to a sagittal plane.
	Shlomovitz teaches an analogous spring 130 which connects a foot member 110 and a shin member 140 (Fig 1), wherein the spring is curved in a medial direction with respect to a sagittal plane (Fig 2, spring curves in order to connect to the shin part).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spring member of Lindh et al/Warner/Routoistenmaki to curve with respect to a sagittal plane in order to better match the shin member position and better fit the user’s gait cycle (Shlomovitz [014], [0149], [0150]).

Claims 33-34 is rejected under 35 U.S.C. 103 as being unpatentable over Lindh et al/Warner/Routoistenmaki as applied to claim 31 above, and further in view of Falkenman et al (US 20140257162)(priority to 2011).
With respect to claim 33, Lindh et al/Warner/Routoistenmaki discloses The ankle/foot orthosis as claimed in claim 31.

 Falkenman et al teaches and analogous ankle device wherein the spring 22 has a width that tapers to a lesser width in the downwardly and posterior directions to a transition point and increases to a greater width toward the foot part in an anterior-posterior direction (Fig 7, tapering shown, transition point is the thinnest point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring of Lindh et al/Warner/Routoistenmaki to have a tapering as taught by Falkenman et al in order to better fit the user (Falkenman et al [0013]).
With respect to claim 34, Lindh et al/Warner/Ruotoistenmaki/Falkenman discloses The ankle/foot orthosis as claimed in claim [33], wherein the spring has a smallest width measured in the anterior-posterior direction at the transition point (Falkenman Fig 7, tapering shown, transition point is the thinnest point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring of Lindh et al/Warner/Routoistenmaki to have a tapering as taught by Falkenman et al in order to better fit the user (Falkenman et al [0013]).

Claim Objections
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the Applicant overcame the double patenting rejection.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786